COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kechinyere Franca Azaga v. Houston Housing Authority

Appellate case number:    01-15-00679-CV

Trial court case number: 1064552

Trial court:              County Civil Court at Law No 1 of Harris County

        The clerk’s record was first due in the above-referenced appeal on September 22, 2015.
On September 23, 2015, the district clerk informed the Court that appellant has not paid or made
arrangements to pay the district clerk’s fee for preparing the clerk’s record. See TEX. R. APP. P.
35.3(a). Although appellant has filed a motion requesting that she be deemed indigent, this
motion did not comply with the requirements for establishing indigence set out in Rule 20.1. See
TEX. R. APP. P. 20.1.

       Because the clerk’s record is overdue, the Court has directed me to notify you that the
Court may dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing
dismissal of appeal if no clerk’s record filed due to appellant’s fault); 42.3(c) (allowing
involuntary dismissal of appeal).

        The final deadline to submit written evidence from the district clerk that you have paid or
have made arrangements to pay the fee for preparing the clerk’s record is 5:00 p.m., November
24, 2015. If proof is not filed by the deadline, the Court may dismiss the appeal without further
notice.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: November 5, 2015